           Case 1:19-cv-02793-TSC Document 5 Filed 11/27/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


LARRY KLAYMAN

                   Plaintiff,
v.                                                         Case No.: 1:19-cv-2793


THOMAS FITTON et al.

                    Defendants




     PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO
                    DEFENDANTS’ MOTION TO DISMISS

        Plaintiff Larry Klayman (“Plaintiff”) hereby moves this Court for a 14-day extension,

until and including December 11, 2019 to file a response to Defendants’ Motion to Dismiss. The

reason for this request is that Plaintiff, who is representing himself pro se, has recently

undergone a medical procedure on both eyes and has suffered from complications that have

made it extremely difficult for him to read or work for any extended periods of time, especially

on computer screens. During that recovery period, Plaintiff has had a lot of client and other

emergencies be backed up, for which he is still catching up. He is also short staffed during the

holiday period.

        Plaintiff has asked counsel for Defendants for their consent, but they have not responded

to Plaintiff’s request.

Dated: November 27, 2019                            Respectfully submitted,

                                                     /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP, P.A.
                                                    2020 Pennsylvania Ave. NW, Suite 800



                                                1
          Case 1:19-cv-02793-TSC Document 5 Filed 11/27/19 Page 2 of 2



                                                   Washington, DC 20006
                                                   Tel: 561-558-5536
                                                   Email: leklayman@gmail.com

                                                   Plaintiff Pro Se

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

November 27, 2019


                                                   /s/ Larry Klayman
                                                   Attorney




                                              2
